Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chau (US 2005/0252844).
With respect to claim 13, Chau discloses a hand squeezable drink bottle B (see FIG. 3) including a body B defining a bottle reservoir for retaining a fluid, the body defining a bottle axis, the body having an upper segment 126 and a bottom segment B adjacent the upper segment and detachably connectable to the upper segment, the bottom segment being transitional relative to the upper segment between a first position and a second position (e.g., since the bottle is formed of flexible plastic, see paragraph 47), a portion of the bottom segment capable of being moved toward the bottle axis as the bottom segment transitions from the first position toward the second position, the upper segment 126 and the bottom segment B being configured to collectively define the bottle reservoir (see FIG. 3), a filter assembly position able 10 in the reservoir, the filter assembly including a lower body 12 defining a lower body cavity, a lower filter 24 positioned within the lower body cavity (see FIG. 2), and a filter passageway 100 disposable in fluid communication with the lower body cavity and the cap passageway, the top segment, bottom segment, and filter assembly being configured such that transition of the .

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Magnusson et al (US 5,273,649).
With respect to claim 13, Magnusson et al disclose a hand squeezable drink bottle 148 (see FIG. 5) including a body defining a bottle reservoir for retaining a fluid, the body defining a bottle axis, the body having an upper segment 150 and a bottom segment 148 adjacent the upper segment, the bottom segment being transitional relative to the upper segment between a first position and a second position (e.g., since the bottle is formed of flexible plastic, see the paragraph spanning columns 6-7), a portion of the bottom segment capable of being moved toward the bottle axis as the bottom segment transitions from the first position toward the second position, the upper segment 150 and the bottom segment 148 being configured to collectively define the bottle reservoir (see FIG. 5), a filter assembly 158 position able in the reservoir, the filter assembly including a lower body 176 defining a lower body cavity, a lower filter 180 (see lines 20-23 of col. 7) positioned within the lower body cavity (see FIG. 2), and a filter passageway 162 disposable in fluid communication with the lower body cavity and the cap passageway (e.g., receiving element 152), the top segment, bottom segment, and filter assembly being configured such that transition of the bottom segment from the first position toward the second position urges fluid in the reservoir to flow through the lower filter and then through the filter passageway (see paragraph 47).

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-4, 6-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chau (US 2005/0252844) in view of Nave et al (US 2,755,972).
With respect to claim 1, Chau discloses a hand squeezable drink bottle B (see FIG. 3) including a top element 126 (see FIG. 3) including a top wall extending around a top axis, and a top opening 124 extending within the top element between opposed ends of the top wall, the top element being formed of a material that is of a first hardness, the top element having an inner surface at least partially defining a reservoir (see FIG. 3), a bottom element B being detachably connectable to the top element and having an inner surface at least partially defining the reservoir, the bottom element including an end wall (e.g., formed by the bottom end of the bottle B shown in FIG. 3), a bottom wall extending around a bottom axis (e.g., extending upwardly from the end wall to the annular indentation, and a bottom opening extending between the end wall and an opposing end of the bottom wall, the bottom element being formed from a resilient material that is a second hardness less than the first hardness to facilitate squeezing of the bottom element to transition at least a portion of the bottom wall toward the bottom axis (e.g., since the entire bottle B is formed of a flexible plastic material, see paragraph 47), a cap 130 connectable to the top element and having a cap passageway 124 communicable with the reservoir, and a filter assembly 10 position able in the reservoir, the filter assembly including a lower body 22 position able in spaced relation to the end wall of the bottom element and defining a lower body cavity (e.g., within element 22), a lower filter 24 positioned within the lower body cavity; and a filter passageway (e.g., within element 100) disposable in fluid communication with the lower body cavity and the cap passageway, the top element, bottom element, cap, and filter assembly being configured such that transition of the bottom wall toward the bottom axis urges fluid in the reservoir to flow through the lower filter, then through the filter passageway, and then through the cap passageway (see paragraph 47). Chau discloses the 
	Regarding claim 3, Chau discloses the inlet valve 132 as being transitional between a closed position and an open position, the inlet valve restricting fluid flow through the inlet opening when the inlet valve is in the closed position (see paragraph 48).
	As to claim 4, Chau discloses the valve 132 as being configured to assume its closed position in response to the bottom wall being squeezed and to assume its open position in response to the bottom wall being subsequently released (see paragraph 48).
Regarding claim 6, Chau discloses a pH modifier 48 position able in communication with the filter passage 100, the pH modifier being configured to alter a pH of a fluid flowing there through toward a prescribed pH value (e.g., since media 48 can include bakuhan stone capable of stabilizing pH as described in paragraph 33)..
As to claim 7, Chau discloses the filter passageway as being at least partially defined by a tube 100 and an upper body 128, the tube 100 being connectable to the lower body and the upper body 128, and the upper body 128 being connectable to the cap 126.
	Concerning claims 8-9, Nave et al discloses the bottom element as being formed of a pliable flexible plastic (see lines 22-25 of col. 2) but fails to specify the bottom element formed of a material having a shore A hardness with a durometer of 20 or higher, however, such a 
	Regarding claim 10, Nave et al discloses the top element element as being formed of a relatively rigid hard plastic (see lines 25-27 of col. 2) fails to specify the bottom element formed of a material having a durometer of 70 or higher, however, such a modification would have been obvious in order to have provided a degree of rigidity and hardness required for a particular application.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chau (US 2005/0252844) in view of Nave et al (US 2,755,972) as applied to claim 1 above and further in view of Yuval et al (WO 2012/007937).
With respect to claim 11, Nave et al discloses the bottom element 1 as being formed of a pliable flexible material but fails to specify a thermoplastic elastomer. Yuval et al disclose forming an outer skin 110 of a hand-squeezable bottle 100 using a thermoplastic elastomer 110 (see paragraph 42 and FIG. 1 A). It would have been obvious to have substituted the thermoplastic elastomer material employed by Yuval et al for the pliable flexible material employed by Nave et al in order to provide the predictable result of a hand squeezable bottle formed of a thermoplastic elastomer as taught by Yuval et al.

Claims 1-5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Magnusson et al (US 5,273,649) in view of Nave et al (US 2,755,972).
With respect to claim 1, Magnusson et al disclose a hand squeezable drink bottle 148 (see FIG. 5) including a top element 150 including a top wall extending around a top axis, and a top opening (e.g., defined by part 152) extending within the top element between opposed ends of the top wall, the top element being formed of a material having a first hardness, the top element having an inner surface at least partially defining a reservoir (see FIG. 5), a bottom 
Concerning claim 2, Magnusson et al disclose the cap as including an inlet opening 154 separate from the cap passageway and an inlet valve 156 in communication with the inlet opening to control fluid flow through the inlet opening (see FIG. 5).
	Regarding claim 3, Magnusson et al disclose the inlet valve 156 as being transitional between a closed position and an open position, the inlet valve restricting fluid flow through the inlet opening when the inlet valve is in the closed position (see the paragraph spanning columns 6-7).
	As to claim 4, Magnusson et al disclose the valve 156 as being configured to assume its closed position in response to the bottom wall being squeezed and to assume its open position in response to the bottom wall being subsequently released (see the paragraph spanning columns 6-7).
As to claim 5, Magnusson et al disclose a support 178 coupled to, and extending from, the end wall of the bottom element and configured to support the lower body in spaced relation to the end wall.
As to claim 7, Magnusson et al disclose the filter passageway as being at least partially defined by a tube 162 and an upper body 152, the tube 162 being connectable to the lower body and the upper body 152, and the upper body 152 being connectable to the cap 150.
	Concerning claims 8-9, Nave et al discloses the bottom element as being formed of a pliable flexible plastic (see lines 22-25 of col. 2) but fails to specify the bottom element formed of a material having a shore A hardness with a durometer of 20 or higher, however, such a modification would have been obvious in order to have provided a degree of flexibility required for a particular application.
	Regarding claim 10, Nave et al discloses the top element as being formed of a relatively rigid hard plastic (see lines 25-27 of col. 2) fails to specify the bottom element formed of a .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Magnusson et al (US 5,273,649) in view of Nave et al (US 2,755,972( as applied to claim 1 above and further in view of Yuval et al (WO 2012/007937).
With respect to claim 11, Nave et al discloses the bottom element 1 as being formed of a pliable flexible material but fails to specify a thermoplastic elastomer. Yuval et al disclose forming an outer skin 110 of a hand-squeezable bottle 100 using a thermoplastic elastomer 110 (see paragraph 42 and FIG. 1 A). It would have been obvious to have substituted the thermoplastic elastomer material employed by Yuval et al for the pliable flexible material employed by Nave et al in order to provide the predictable result of a hand squeezable bottle formed of a thermoplastic elastomer as taught by Yuval et al.

Claims 12 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Chau, Magnusson et al, and Nave et al are considered the closest prior art, however, the references fail to teach or suggest the limitation of the bottle further including a collar  extendable around the seam to strengthen connection between the top element and the bottom element as recited in instant claims 12 and 14.

Terminal Disclaimer
7/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,702,046 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawn Objections and Rejections
The objections to the disclosure have been withdrawn in view of applicant’s amendments to the specification filed on 7/19/2021.
The rejection of claim 13 under 35 U.S.C. 112(b) has been withdrawn in view of applicant’s amendment of claim 13 filed on 7/19/2021.
The nonstatutory double patenting rejections have been withdrawn in view of the terminal disclaimer filed mentioned above.

Applicant's arguments filed 7/19/2021 have been fully considered but they are not persuasive.
	Applicant argues that Chau and Magnusson et al fail to disclose an upper segment and a bottom segment adjacent the upper segment and detachably connectable to the upper segment with the upper segment and the bottom segment being configured to collectively define the bottle reservoir, however, the references each disclose an upper segment in the form of cap and a bottom segment in the form of a bottle that is detachably connectable to the upper segment with the upper segment and the bottom segment being configured to collectively define the bottle reservoir as argued and as explained in the rejections listed above. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW O SAVAGE whose telephone number is (571)272-1146.  The examiner can normally be reached on 7-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelly can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MATTHEW O SAVAGE/            Primary Examiner, Art Unit 1773